ST. PAUL, J.
Defendant appeals and plaintiff moves in this Court to dismiss the appeal on the ground that no proper bond has been furnished as there is no legal surety tliereon. ....
The appeal bond herein is signed as. surety, “Leonard Krower, per pro. Alfred Krower,” and there is no evidence in the record to show that Alfred Krower had authority to sign for Leonard Krower.
*158November 6th, 1911.
In- support of its motion to- dismiss, appellee cites Levy vs. Levisohn, 2 Ct. of Ap., p. 87.
That case does not appear to us applicable in the present instance-; for there the Court held that there was no means of determining’ whether any one at all was bound as surety on the appeal bond.
On the other hand the very authority relied upon therein, viz: State ex rel. Mitchel vs. Judge, 21 An., 731, shows that the bond herein furnished is sufficient.
Said the Supreme Court in that case; “The firm name of'Sampson Bros, was signed (as surety on the appeal bond) by Chandler Sampson ' * * '* If he had no authority to bind his brother and partner at.Jeast he bound himself. "We consider the bond perfectly good and sufficient. ’ ’
The case here is the same. If Alfred Krower liad no authority to bind Leonard Krower, at least he bound himself. The mandatory who exceeds his authority without having- exhibited his power is personally responsible to those with whom he contracts. C. C., 3010, 3013.
Accordingly we have on the face of the papers a bond on which either Leonard. Krower or Alfred Krower is bound as surety, and therefore, as in the Mitchel case, a valid bond.
The sufficiency ~(i. e. soundness) of the surety is not presently involved, and could not have been put at issue in this form. This we mention only in explanation of our having omitted in our quotation from the Mitchel case, what the Court said of the solvency of the surety, which had there been duly put at issue. But this had no bearing on the principle involved.
The.motion to dismiss must be denied.
Motion to .dismiss denied.
Í-. Where proceedings 'for a sequestration are abandoned, and no property has been seized thereunder, the question whether or not thp writ properly issued becomes merely academic.
2. A non-résident, within 'the meaning of the attachment laws of this State, means one who has his domicile outside of the State.
3- The right to attach the property of a non-resident is not a mere substitute for citation, but a substantial remedy, die exercise of which is not conditioned upon inability to reach the defendant by any ordinary process.
4. The prescription of one year, as a bar to an action ex delicto, runs from the time the damage was sustained and not from the time when plaintiff gained knowledge 'thereof, C. C. 3537.
3. An appeal is not frivolous merely because 'there is no real defense to the merits, if it otherwise presents issues entitled to 'the serious consideration of the Court.
Appeal from the Civil District Court, Division “EW
Dinkelspiel, Hart & Davey, and Fernandez, for. plaintiff and appellee.
Lazarus, Michel & Lazarus, for defendant and appellant.
D. Sessler, attorney.